



MITEK SYSTEMS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
Mitek Systems, Inc. (the “Company”) hereby grants to you, Scipio “Max”
Carnecchia (the “Executive”) that number of restricted units of the Company’s
Common Stock set forth below (the “Restricted Stock Unit Award”), as an
inducement grant pursuant to Nasdaq Listing Rule 5635(c)(4) and subject to the
terms and conditions below. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Amended and Restated Mitek
Systems, Inc. 2012 Incentive Plan (the “Plan”), a copy of which is attached
hereto as Attachment 1.
1. GOVERNING PLAN DOCUMENT. Your Restricted Stock Unit Award is subject to all
of the provisions of the Plan, which provisions are hereby made a part of this
Restricted Stock Unit Award Agreement. In the event of any conflict between the
provisions of this Restricted Stock Unit Award Agreement and the provisions of
the Plan, the provisions of the Plan shall control in all respects, provided
that to the extent a term is separately defined in this Restricted Stock Unit
Award Agreement, such definition will supersede the definition contained in
Section 2 of the Plan.
2. DETAILS OF RESTRICTED STOCK UNIT AWARD. The details of your Restricted Stock
Unit Award are as follows:
Number of Shares of Common Stock Subject to Award:
 
47,369
Award Date:
 
November 6, 2018
Vesting Schedule:
 
Subject to the terms and conditions of this Award and the Plan, the restricted
stock units subject to this Award shall vest in four equal annual installments
with the first installment vesting on November 6, 2019, such that the award
shall be fully vested on the four year anniversary of the Award Date. The
resulting aggregate number of restricted stock units shall be rounded to the
nearest whole number on each vesting date.

3. SATISFACTION OF VESTING RESTRICTIONS; ACCOUNT. No Shares will be issued to
you pursuant to your Restricted Stock Unit Award until such Shares vest in
accordance with the Vesting Schedule indicated in Section 2. As soon as
practicable after the date on which any Shares subject to your Restricted Stock
Unit Award vest, the Company will issue to you, free from further vesting
restrictions, uncertificated shares in book entry form or share certificates
representing such vested whole Shares. Prior to the time any Shares subject to
your Restricted Stock Unit Award vest, whenever dividends, whether payable in
cash, stock or other property, are declared on such Shares, on the date any such
dividend is paid, the Company will credit to a bookkeeping account (the
“Account”) maintained by the Company for your benefit appropriate Dividend
Equivalents in respect of the number of unvested Shares subject to your
Restricted Stock Unit Award on the record date for such dividend. Any such
Dividend Equivalent will be released from the Account and paid or issued to you
as your Restricted Stock Unit Award vests. In the event that any such Dividend
Equivalent consists of Shares, the Company shall issue such Shares to you free
from any vesting restrictions, in uncertificated book entry form or in share
certificates representing whole Shares.
4. TERMINATION OF EMPLOYMENT OR SERVICE WITH THE COMPANY OR ANY OF ITS RELATED
ENTITIES. If, at any time prior to the vesting in full of the Shares subject to
your Restricted Stock Unit Award, your full- or part-time employment or service
with the Company or any of its Related Entities terminates for any reason, the
unvested portion of your Restricted Stock Unit Award shall be canceled and
become automatically null and void.
5. REPRESENTATIONS. In connection with the acquisition of Shares pursuant to
this Restricted Stock Unit Award Agreement, you represent and warrant to the
Company that you have no present intention of distributing or selling the
Shares, except as permitted under applicable securities laws. You further
acknowledge and agree that your ability to sell the Shares may be limited by the
Securities Act of 1933, as amended (including without limitation, Rule 144
promulgated thereunder), and by the terms and conditions of this Restricted
Stock Unit Award Agreement and the Plan.


1



--------------------------------------------------------------------------------





6. NOT A CONTRACT OF EMPLOYMENT. By executing this Award, you acknowledge and
agree that (i) nothing in this Award or the Plan confers on you any right to be
employed by, or continue any employment, service or consulting relationship
with, the Company or any of its Related Entities, and (ii) the Company would not
have granted this Award to you but for this acknowledgement and agreement. Under
no circumstances will the Plan or this Restricted Stock Unit Award Agreement be
considered to be part of the terms and conditions of your employment with the
Company or any of its Related Entities that employ you.
7. NOTICES. Any notices to be delivered pursuant to this Restricted Stock Unit
Award Agreement shall be given in writing and shall be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.
8. SEVERABILITY. If one or more provisions of this Restricted Stock Unit Award
Agreement are held to be unenforceable under applicable law, such provision(s)
shall be excluded from this Restricted Stock Unit Award Agreement and the
balance of the Restricted Stock Unit Award Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.
9. BINDING AND ENTIRE AGREEMENT. The terms and conditions of this Restricted
Stock Unit Award Agreement shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties. This Restricted Stock Unit
Award Agreement, together with the Plan and that certain Executive Employment
Agreement between the parties and dated as of the date hereof, and any
attachments hereto or thereto, constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof and
no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.
10. COUNTERPARTS. This Restricted Stock Unit Award Agreement may be executed in
two or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one instrument.


COMPANY:
 
 
 
EXECUTIVE:
 
 
 
 
MITEK SYSTEMS, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jason L. Gray
 
 
 
By:
 
/s/ Scipio “Max” Carnecchia
Name:
 
Jason L. Gray
 
 
 
Name:
 
Scipio “Max” Carnecchia
Title:
 
General Counsel
 
 
 
 
 
 

GRANT SUMMARY:
On November 6, 2018, Scipio “Max” Carnecchia hereby receives a Restricted Stock
Unit Award inducement grant for 47,369 shares of Common Stock of the Company.


2

